Cobb, J.
The case upon its merits was weak and not altogether satisfactory; but the verdict having been approved by the trial judge, we will not disturb the same, unless some material error of law has been made to appear. Error is assigned upon the following charge: “ Where- a burglary has been committed, and money, goods, or other property which was in the house at the time of the burglary is soon thereafter, found in the possession of a person who is unable to account for his possession, it raises a presumption of his guilt, and the jury would be authorized to find a verdict of guilty.” It has been held more than once that it is error to charge fihat the law presumes guilt from the recent possession of stolen goods. Griffin v. State, 86 Ga. 258; Gravitt v. State, 114 Ga. 841. The law raises no presumption; it simply permits the jury to infer guilt from the fact of recent possession, unaccounted for. As was pointed out by Mr. Justice Lewis in Gravitt’s case, *509it is a presumption of fact and not of law. It authorizes a verdict of guilty, but does not require it. In the charge under consideration the judge simply told the jury that they were authorized to base their verdict upon this presumption, and there was nothing in the language used to bring it within the reason of the decisions above cited. The other grounds of the motion for a new trial are not of a character to require any special notice. We find no error requiring the granting of a new trial.

Judgment affirmed,.


All the Justices concur.-